UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4710


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRACY ALAN MCDONALD, a/k/a T-Mac,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:15-cr-00053-CCE-5)


Submitted:   September 9, 2016           Decided:   September 16, 2016


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jorgelina E. Araneda, ARANEDA LAW FIRM, P.C., Raleigh, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Clifton T. Barrett, Assistant United States Attorney, Lauren D.
Emery, Third Year Law Student, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     The    district       court       sentenced        Tracy    Alan    McDonald        to    59

months’ imprisonment after he pleaded guilty to conspiring to

possess       pseudoephedrine             with            intent        to       manufacture

methamphetamine,        in       violation         of     21    U.S.C.       § 846     (2012).

McDonald argues on appeal that his sentence is substantively

unreasonable because the district court should have imposed a

probationary sentence.            Finding no error, we affirm.

     We     review     a     sentence        for    reasonableness,             applying       “a

deferential      abuse-of-discretion               standard.”            Gall     v.    United

States,    552 U.S. 38,    41    (2007).          Because       McDonald      does     not

assert on appeal any procedural sentencing error, we review only

the substantive reasonableness of the sentence, “tak[ing] into

account    the   totality        of    the    circumstances,”            id.    at     51,    and

considering “whether the sentencing court abused its discretion

in concluding that the sentence it chose satisfied the standards

set forth in [18 U.S.C.] § 3553(a) [(2012)],” United States v.

Gomez-Jimenez,       750 F.3d 370,   383        (4th    Cir.    2014)       (citation

omitted).        “An    appellate        court          owes    ‘due    deference’       to    a

district court’s assessment of the § 3553(a) factors, and mere

disagreement with the sentence below is ‘insufficient to justify

reversal of the district court.’”                       United States v. Howard, 773
F.3d 519, 531 (4th Cir. 2014) (quoting Gall, 552 U.S. at 51);



                                              2
see id. at 529 n.8; see also Gall, 552 U.S. at 51-52.                                        “Any

sentence        that    is      within    or       below    a     properly       calculated

[Sentencing]       Guidelines        range         is    presumptively         reasonable.”

United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

     After reviewing the district court’s thorough explanation

of McDonald’s sentence, we conclude that it did not abuse its

discretion in declining to impose a probationary sentence.                                   The

district    court       rejected         McDonald’s        characterization            of     the

offense    conduct        and    seriousness        of     the    offense,      noting        the

danger     in     which      McDonald      placed         the     public       through       his

manufacture and distribution of methamphetamine.                             See 18 U.S.C.

§ 3553(a)(1), (2)(A).             The district court considered McDonald’s

prior    criminal       history     but    noted        that     it    was   appropriately

reflected in the calculation of his Guidelines range.                               See id.

§ 3553(a)(1), (4)(A).              Moreover, the district court recognized

that it had the discretion to impose, and did impose, a below-

Guidelines sentence.            See id. § 3553(a)(3).

     Accordingly, we affirm the district court’s judgment.                                    We

dispense    with        oral     argument      because          the    facts     and        legal

contentions       are   adequately        presented        in    the    materials       before

this court and argument would not aid the decisional process.



                                                                                   AFFIRMED



                                               3